EXHIBIT L   Case
              Case
                 1:19-cr-00460-KMW
                   1:05-mj-00556-DARDocument
                                     Document88-12
                                               3 Filed
                                                    Filed
                                                        10/28/05
                                                          05/18/21Page
                                                                    Page
                                                                       1 of
                                                                         1 of
                                                                            5 5
Case
  Case
     1:19-cr-00460-KMW
       1:05-mj-00556-DARDocument
                         Document88-12
                                   3 Filed
                                        Filed
                                            10/28/05
                                              05/18/21Page
                                                        Page
                                                           2 of
                                                             2 of
                                                                5 5
Case
  Case
     1:19-cr-00460-KMW
       1:05-mj-00556-DARDocument
                         Document88-12
                                   3 Filed
                                        Filed
                                            10/28/05
                                              05/18/21Page
                                                        Page
                                                           3 of
                                                             3 of
                                                                5 5
Case
  Case
     1:19-cr-00460-KMW
       1:05-mj-00556-DARDocument
                         Document88-12
                                   3 Filed
                                        Filed
                                            10/28/05
                                              05/18/21Page
                                                        Page
                                                           4 of
                                                             4 of
                                                                5 5
Case
  Case
     1:19-cr-00460-KMW
       1:05-mj-00556-DARDocument
                         Document88-12
                                   3 Filed
                                        Filed
                                            10/28/05
                                              05/18/21Page
                                                        Page
                                                           5 of
                                                             5 of
                                                                5 5
